          Case 1:11-cr-01001-NRB Document 34 Filed 03/16/21 Page 1 of 1


David M. Siegal                                                                               Chrysler Center
212 692 6281                                                                                666 Third Avenue
dmsiegal@mintz.com                                                                       New York, NY 10017
mintz.com                                                                                       212 935 3000
                                                                                            212 983 3115 fax




                                                             March 15, 2021

VIA ECF

The Honorable Naomi Reice Buchwald
United States District Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

        Re:     United States v. George Daniel Trujillo, 11 Cr. 1001 (NRB)

Dear Judge Buchwald:

        My firm represents George Daniel Trujillo with regard to his motion for an immediate
reduction in sentence (“compassionate release”), pursuant to 18 U.S.C. § § 3582(c)(1)(A)(i) (the
“First Step Act”).

        We are writing to request a brief extension of time to consult with our client and prepare
a reply to the Government’s opposition, which was served on Wednesday March 10, 2021 and
supplemented today (March 15, 2021).

        Under Local Crim. R. 49.1(c), our reply is due Wednesday, March 17, 2021. We
respectfully request an extension until Friday, March 19, 2021, so that we may have sufficient
time to schedule a legal call with our client. We have not previously requested any extensions.
We have spoken with AUSA Fletcher, who informed us that she consents to this request.

 Application granted.                                Respectfully,
 SO ORDERED.




                                                     David M. Siegal
 Dated:   New York, New York
          March 16, 2021
109534677v.1
